UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUERPURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of December, 2014 Commission File Number 000-26495 CYREN LTD. (Translation of Registrant’s name into English) 1 Sapir Road, 5thFloor, Beit Ampa, P.O. Box 4014, Herzliya 46140, Israel (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FxForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): CYREN Ltd. (the “Registrant” or the “Company”) held an Annual Meeting of Shareholders on Thursday, December 18, 2014 at 10:00 a.m. Eastern Time, at the offices of the Company’s subsidiary CYREN Inc., located at 7925 Jones Branch Drive, Suite 5200 McLean, VA 22102 (the “Meeting”). Copies of the Notice of Annual Meeting of Shareholders and Proxy Statementrelating to the Meeting were filed on Form 6-K by the Registrant on November 10, 2014. The Registrant is announcing that the resolutions relating to: (i) the re-election of five continuing Directors to serve for the ensuing year or until their successors are elected; (ii) the approval of the amended executive compensation policy; and (iii) the re-appointment of Kost, Forer, Gabbay & Kasierer (a member firm of Ernst & Young Global) as the Company’s independent public accountants for 2014 and to approve its compensation, were all duly passed at the Meeting. At the Meeting, a review of the Audited Consolidated Financial Statements for the year ended December 31, 2013 was presented. This report on Form 6-K is incorporated by reference into all effective registration statements filed by the Registrant under the Securities Act of 1933. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CYREN LTD. (Registrant) Date: December 22, 2014 By /s/ J. Michael Myshrall J. Michael Myshrall Chief Financial Officer
